DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of Applicant’s argument, the Examiner has decided to issue a new non-final office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKervey et al (US patent 9,402,332).
Regarding claim 1, McKervey discloses a shield cage assembly (30), comprising: a metal cage (32) which defines a port (38) and an accommodating space  extending from the port along a mating direction, and the metal cage having a key way (57,58) which extends from the port along the mating direction; and a ground member (52) which is provided to an outer surface of the metal cage (32) adjacent to the port (38), and the ground member (52) having a main body which is connected with the metal cage, a bending portion (55 or see attachment) which bends back from an edge of the main body, extends and is adjacent to the port, and a plurality of elastic fingers (see attachment) which extend from the bending portion, the main body having a guiding cover portion (see attachment) which bulges, the guiding cover portion 
Regarding claim 2, Winker discloses Winker discloses the plurality of elastic fingers (see attachment) extend from the bending portion away from the port.
Regarding claim 3, Winker discloses Winker discloses at least one of the elastic fingers (see attachment) is positioned at an outer surface of the guiding cover portion (see attachment).
Regarding claim 4, Winker discloses the main body further has a rear cover portion (see attachment) which connects the guiding cover portion and covers an end of the passage opposite to the port.
Regarding claim 5, Winker discloses the rear cover portion (See attachment) has a cover segment which covers the passage and a bottom contact segment which bends from the cover segment, extends and contacts the metal cage.
Regarding claim 6, Winker discloses the rear cover portion (see attachment) further has at least one side contact segment which bends from the cover segment, extends and contacts the guiding cover portion.
Regarding claim 7, Winker discloses the metal cage has at least one positioning portion at 1348 or 1748 protruding outwardly, the main body further has at least one positioning hole correspondingly receiving the at least one positioning portion.
Regarding claim 8, Winker discloses a shield cage assembly, comprising: a metal cage (32) which defines a port and an accommodating space (40, 46) extending from the port along a mating direction, and the metal cage having a key way (see attachment) which extends from the port along the mating direction; and a ground 
Regarding claim 9, Winker discloses the plurality of elastic fingers (see attachment) extend from the bending portion away from the port.
Regarding claim 10, Winker discloses at least one of the elastic fingers (see attachment) is positioned at an outer surface of the guiding cover portion.
Regarding claim 11, Winker discloses the main body further has a rear cover portion which connects the guiding cover portion (see attachment) and covers an end of the passage opposite to the port.
Regarding claim 12, Winker discloses the rear cover portion (see attachment) has a cover segment which covers the passage and a bottom contact segment which bends from the cover segment, extends and contacts the metal cage.
Regarding claim 13, Winker discloses the rear cover portion (see attachment) further has at least one side contact segment which bends from the cover segment, extends and contacts the guiding cover portion.
.
                                               Response to Argument
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.

                                                                Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                 02/11/2021
[AltContent: textbox (Rear
Cover
Portion)][AltContent: arrow][AltContent: textbox (Keyway)][AltContent: arrow][AltContent: textbox (Guide portion)][AltContent: arrow][AltContent: textbox (Elastic
Fingers)][AltContent: arrow]
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale